DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 03/02/2022.
Claims 1-4, 9-14, 16 and 19 have been amended. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 9 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0236710, hereinafter “Sun”) in view of Loehr et al. (US 2017/0257876, hereinafter “Loehr”).
For claims 1 and 11, Sun discloses An operating method of a base station in a wireless communication system (Process flow 500 illustrates aspects of techniques performed by a base station 105-b and a UE 115-b, which may be an example of a base station 105 and a UE 115 described with reference to FIG. 1; see Sun par. 0171 and Fig. 5), the method comprising: 
receiving first information from a plurality of terminals (At 305, UE 115-a may transmit a UE capability report indicating a waveform generation capability (e.g., of UE 115-a) to base station 105-a; see Sun par. 0156 and Fig. 3); 
determining a respective guard band to be allocated for each of the plurality of UEs, based on the respective allocation resource (the base station 105-a may divide the plurality of subbands into one or more groups based at least in part on the waveform generation capability of the UE. The base station 105-a may perform a blind detection procedure on one or more subbands of the plurality of subband, and identify one or more guard bands for the uplink transmission based on the performed blind detection procedure and the set of uplink waveform hypotheses; see Sun par. 0160 and Fig. 3; At 510, base station 105-b may transmit an indication of the one or more guard band boundaries. In some cases, the indication of the one or more guard band boundaries may be transmitted via RRC signaling; 0173 and Fig. 5); 
determining respective resource blocks (RBs) for each of the plurality of UEs, based on the respective guard band (At 515, UE 115-b may determine an RBG configuration based on the received indication of the one or more guard band boundaries; see Sun par. 0174 and Fig. 5); and 
transmitting information about the determined respective RBs to respective UEs of the plurality of UEs (At 520, base station 105-b may transmit a resource allocation to UE 115-b, where the resource allocation indicates one or more RBGs (e.g., based on the identified RBG configuration) for a downlink transmission for the UE 115-b; see Sun par. 0175 and Fig. 5).
Sun does not explicitly disclose receiving, from a higher layer, second information comprising information on UE priorities; determining a respective allocation resource for each of the plurality of UEs, based on the first information and the second information. Loehr discloses receiving, from a higher layer, second information comprising information on UE priorities (the method 2800 includes the step of extracting 2810, from a sidelink control information on physical layer or a medium access control, MAC, protocol data unit, PDU, received from another user equipment, a user equipment priority indicator; see Loehr par. 0427-0428, 0435 and Fig. 28); determining a respective allocation resource for each of the plurality of UEs, based on the first information and the second information (the network node may further include a transmission unit for transmitting a scheduling assignment to the user equipment for which the priority determination and resource allocation has been performed. The scheduling assignment is generated by the network node based on its evaluation of priorities and resource requests from a plurality of UEs belonging to one or more groups of UEs; see Loehr par. 0463; Based on the BSR, the eNB can determine that the UE has data for a Pro Se Direct Communication transmission, and can estimate the resources needed for transmission; see Loehr par. 0116). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Loehr's arrangement in Sun's invention so that information on the available ProSe LCGs and their corresponding priority levels can be transmitted to the UE and for example also to the eNB so as to further allow the eNB to improve its scheduling of radio resources for said user equipment (see Loehr par. 0346).
Specifically for claim 11, Sun discloses A base station in a wireless communication system, the base station comprising (FIG. 12 shows a block diagram 1200 of a device 1205 that supports multiple component waveform generation for per subband LBT in accordance with aspects of the present disclosure. The device 1205 may be an example of aspects of a base station 105; see Sun par. 0231): 
a transceiver (The device 1205 may include a receiver 1210, a communications manager 1215, and a transmitter 1220; see Sun par. 0231); and  
at least one processor configured to be functionally connected to the transceiver, 
wherein the at least one processor is configured to (The device 1205 may also include one or more processors, memory coupled with the one or more processors, and instructions stored in the memory that are executable by the one or more processors to enable the one or more processors to perform the waveform generation features discussed herein; see Sun par. 0231):
For claims 2 and 12, Sun does not explicitly disclose The method of claim 1, wherein the state information received from the plurality of terminals comprises at least one of a scheduling request (SR), a buffer status report (BSR), a power headroom report (PHR), and a sounding reference signal (SRS). Loehr discloses The method of claim 1, wherein the first information received from the plurality of UEs comprises at least one of a scheduling request (SR), a buffer status report (BSR), a power headroom report (PHR), and a sounding reference signal (SRS) (If the UE has no uplink resources allocated for including a BSR in the transport block when a BSR is triggered, the UE sends a scheduling request (SR) to the eNodeB so as to be allocated with uplink resources to transmit the BSR. Either a single-bit scheduling request is sent over the PUCCH ( dedicated scheduling request, D-SR), or the random access procedure (RACH) is performed to request an allocation of an uplink radio resource for sending a BSR; see Loehr par. 0082). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Loehr's arrangement in Sun's invention so that information on the available ProSe LCGs and their corresponding priority levels can be transmitted to the UE and for example also to the eNB so as to further allow the eNB to improve its scheduling of radio resources for said user equipment (see Loehr par. 0346).
For claims 3 and 13, Sun does not explicitly disclose The method of claim 1, wherein the state information received from the higher layer comprises at least one of a user equipment priority and buffer occupancy (BO). Loehr discloses The method of claim 1, wherein the second information received from the higher layer further comprises information on buffer occupancy (BO) (the buffer status reporting procedure for ProSe is adapted to the improved LCP procedure so as to include more buffer size information and thus allowing the eNB, receiving said ProSe BSR, to schedule ProSe resources more efficiently. In particular, a ProSe buffer status report is generated to include for each pair of ProSe destination group and ProSe LCG (e.g. actively used in the UE, and/or e.g. for which ProSe data is available), buffer size information of the available Pro Se data for those Pro Se logical channels being associated with the ProSe destination group and ProSe LCG of the pair. The UE then transmits the generated ProSe buffer status report to a radio base station controlling the radio resources for the user equipment in the mobile communication system; see Loehr par. 0350). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Loehr's arrangement in Sun's invention so that information on the available ProSe LCGs and their corresponding priority levels can be transmitted to the UE and for example also to the eNB so as to further allow the eNB to improve its scheduling of radio resources for said user equipment (see Loehr par. 0346).
For claims 4 and 14, Sun discloses The method of claim 1, wherein the respective allocation resource comprises at least one of a sub-band, a numerology, a bandwidth, and a transmission power for a respective UE of the plurality of UEs (a base station 105 may be able to allocate resources (e.g., of the one or more sub bands of a configured CC in shared spectrum) via DCI and/or RRC signaling based on (e.g., taking into account) guard band regions present between subbands; see Sun par. 0137; At 310, base station 105-a may transmit a resource allocation indicating a plurality of subbands for an uplink transmission; see Sun par. 0157).
For claims 10 and 20, Sun discloses The method of claim 1, wherein the respective RBs comprise RBs other than RBs belonging to the respective guard band in a bandwidth allocated for a respective UE of the plurality of UEs (The communications manager 1215 may also identify a RBG configuration based on one or more guard band boundaries for a set of subbands of a radio frequency spectrum band, transmit a resource allocation to a UE, where the resource allocation indicates, based on the identified RBG configuration, one or more RBGs for a downlink transmission for the UE, and transmit, to the UE, the downlink transmission on the indicated one or more RBGs. The communications manager 1215 may also transmit, to a UE, an indication of a reserved resource set for one or more guard band boundaries for a set of sub bands of a radio frequency spectrum band, determine one or more RBGs for a first downlink transmission for the UE, transmit a resource allocation indicating a set of RBGs to be used for the first downlink transmission, the resource allocation based on the indicated reserved resource set and the determined one or more resourRBGs, and transmit, on the determined one or more RBGs, the first downlink transmission during a TTL; see Sun par. 0235-0236, 0259-0261).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun and Loehr, and further in view of Zhao et al. (US 2021/0345352, hereinafter “Zhao”).
For claims 5 and 15, the combination of Sun and Loehr does not explicitly disclose The method of claim 1, wherein the respective guard band is determined based on a predetermined weight, a tuning factor, and the respective allocation resource. Zhao discloses The method of claim 1, wherein the respective guard band is determined based on a predetermined weight, a tuning factor, and the respective allocation resource (a size of the guard band is an integer multiple of a fixed bandwidth, and the weight is a multiple of the guard band relative to the fixed bandwidth. In particular, in a case that the guard band cannot be divisible by the fixed bandwidth, a quotient may be rounded up to obtain the multiple. The fixed bandwidth is, for example, the bandwidth of each channel, and the weight calculated herein is an interval between numbers of the channels to be utilized by the two resource utilization systems. For example, according to the relevant standards of the CBRS Alliance, the guard band may be set to an integer multiple of 5 MHz, as shown in the following equation (3). In the equation (3), k is the above weight. Still taking FIG. 3 as an example, it is assumed that the guard band between a vertex 1 and a vertex 6 calculated according to equation (2) is 5 MHz, the weight for the edge between the vertex 1 and the vertex 6 is equal to 1; see Zhao par. 0081-0082). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhao's arrangement in Sun's invention to set the guard band among resource utilization systems adopting different radio access technologies respectively based on actual interference conditions, thereby realizing coexistence management among these resource utilization systems (see Zhao par. 0009).
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Loehr and Zhao, and further in view of Ghasemzadeh et al. (US 2019/0207697, hereinafter “Ghasemzadeh”)
For claims 6 and 16, the combination of Sun, Loehr and Zhao does not explicitly disclose The method of claim 1, wherein the respective guard band is determined based on a transmission power allocated to a respective terminal of the plurality of terminals, a bandwidth allocated to the respective terminal of the plurality of terminals, and a current guard band size. Ghasemzadeh discloses The method of claim 1, wherein the respective guard band is determined based on a transmission power allocated to a respective UE of the plurality of UEs, a bandwidth allocated to the respective UE of the plurality of UEs, and a current guard band size (At step 1314, the wireless transmitter adapts at least one of the guard band size, number of physical resource blocks (PRBs), beamforming functionality and physical filter used to transmit the wireless signal based on the obtained requirements.. network node 120 may increase or decrease the number of PRBs used to transmit wireless signal 130 to wireless device 110. Network node 120 may adapt the guard band size between the numerologies. Network node 120 may adapt the beamforming functionality or filter properties based on the received requirements; see Ghasemzadeh par. 0147 and Fig. 13). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Ghasemzadeh's arrangement in Sun's invention to facilitate managing inter-numerology interference dynamically depending on the priority, service type, usage scenario type, directions, and/or SINR conditions of the scheduled UEs (see Ghasemzadeh par. 0013).
For claims 7 and 17, the combination of Sun, Loehr and Zhao does not explicitly disclose The method of claim 1, wherein the respective guard band is a guard band with a minimum size satisfying a predetermined target error vector magnitude (EVM) requirement. Ghasemzadeh discloses The method of claim 1, wherein the respective guard band is a guard band with a minimum size satisfying a predetermined target error vector magnitude (EVM) requirement (To provide predictable performance, minimum requirements on transmitter and receiver parameters may be used when multiple numerologies are transmitted. The minimum requirements may consist of any of the following examples: (a) error vector magnitude (EVM) requirements on the transmitter, which capture both self-interference due to filtering and interference between numerologies…; see Ghasemzadeh par. 0086;  the indication of the minimum interference level comprises at least one of an indication that a number of unused subcarriers between the first numerology and the second numerology (i.e., guard band size) is above or below a threshold number of subcarriers (e.g., higher or lower), an indication that the interference level for the first numerology is above or below a threshold interference level (e.g., EVM or in-band emission interference is higher or lower), and an indication that the interference level for the second numerology is above or below the threshold interference level ( e.g., EVM or in-band emission interference is higher or lower); see Ghasemzadeh par. 0145). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Ghasemzadeh's arrangement in Sun's invention to facilitate managing inter-numerology interference dynamically depending on the priority, service type, usage scenario type, directions, and/or SINR conditions of the scheduled UEs (see Ghasemzadeh par. 0013).
For claims 8 and 18, the combination of Sun, Loehr and Zhao does not explicitly disclose The method of claim 1, wherein the respective guard band is determined using an inter-numerology interference (INI) energy distribution. Ghasemzadeh discloses The method of claim 1, wherein the respective guard band is determined using an inter-numerology interference (INI) energy distribution (the base station and/or UE adapts its approach to setting the guard band size, filtering, and beamforming to meet each of the requirements. By adapting to meet the individual requirements, the base station scheduler may adapt the approach to managing inter-numerology interference to match the operating conditions; see Ghasemzadeh par. 0088; The size of the guard assumed by the requirement should be such that any approach to guard band size and any approach to filtering (and the associated inter-numerology interference or EVM induced from the filter) may be used; see Ghasemzadeh par. 0191). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Ghasemzadeh's arrangement in Sun's invention to facilitate managing inter-numerology interference dynamically depending on the priority, service type, usage scenario type, directions, and/or SINR conditions of the scheduled UEs (see Ghasemzadeh par. 0013).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415